The petitioner has been indicted on a charge of robbery and is awaiting trial in the Superior Court. He is being held at the Adult Correctional Institutions for want of bail heretofore fixed in the amount of $50,000. He seeks relief in this Court through a habeas corpus petition on the basis that bail is excessive.
The petition is denied without prejudice to a hearing being held thereon in the Superior Court for the County of Providence to which court the petition and papers in the case are ordered transmitted with direction that said court consider the petition and the papers as if originally filed therein and that it further issue the writ and hold a hearing for the purpose of fixing reasonable bail based upon constitutional standards. Stack v. Boyle, 342 U. S. 1, 72 S. Ct. 1, 96 L. Ed. 3; Bandy v. United States, 81 S. Ct. 197, 5 L. Ed. 2d 218. (Douglas, Circuit Justice, 1960).